TAGGART, J.
Appeal from a judgment. The action was on a promissory note executed by defendant to plaintiff and two other parties, who assigned their interests to plaintiff. Defendant by his verified answer denies that there is anything due or payable on the note, and alleges that it was given in payment of an option to purchase certain particularly described lots of land, which option to purchase he was induced to enter into by false and fraudulent representations as to the property made to him by the plaintiff. The court finds that the note was given for the option, but upon all the other issues finds in favor of plaintiff, and gives judgment in his favor.
The only points presented by appellant on the appeal relate to some matters of testimony or exhibits constituting title or showing some kind of an agreement, as to which there is no mention in the record. No question which this court can consider upon an appeal from a judgment is urged.
Judgment affirmed.
We concur: Allen, P. J.; Shaw, J.